DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021, has been entered.
 
Response to Arguments
	Applicant’s arguments are moot in view of the rejections below.
	However, the examiner notes that Darmuzey teaches embodiments that release 90% within about 10 minutes, release of about 80% within 10 minutes, and a slow release example that releases only 40% by 30 minutes. See Figure 1.  Those POSA understand from the teachings of the prior art that the result effective variables include concentration of disintegrants and superdisintegrants, as well as lubricants, wetting agents, binders, and others.  Those concentrations are predominantly taught by the cited prior art and are routinely optimizable functional equivalents by those of ordinary skill in the art.
	Darmuzey teaches using a superdisintegrant including croscarmellose sodium and crospovidone in a particular concentration of 0.1% to 10% and 0.25 to 6% by weight. See par.’s sorbitan esters can be used in a concentration of 0.1 to 2% as a most preferred concentration.  Sorbitan monooleate is claimed at a concentration of 0.15 to 0.75%.  Further, Darmuzey provides example 7 in which 90% acetaminophen is used with starch, PVP, stearic acid, and crospovidone.  Pregelatinized starch is taught as a suitable disintegrant. See par. 51.  A disintegrant is taught to be used in a concentration as low as 0.1% up to 10%. See par. 53.  Binders and lubricants are taught as suitable excipients. See par. 70.
	The release profiles shown achieve a dissolution of an immediate release form of at least 80% and 90% within 10 minutes as shown in Figure 1. 
	Young teaches lecithin as a disintegrant usable with acetaminophen, also noting that cross-linked CMC, crospovidone, and pregelatinized starch are also usable/equivalent disintegrants. See par. 32.  Young also indicates that sorbitan monooleate is a suitable wetting agent. See par. 34.  Stearic acid is taught as a suitable lubricant. See par. 33.  
Polyvinylpyrrolidone is taught as a suitable binder. See par. 31.
	Young teaches a slower and controlled release formulation that has effect for as long as 24 hours after administration.  
	The dissolution profile can be controlled by those POSA through routine optimization of those excipients known to slow release (i.e., binders, fillers) or those known to increase the pace of release (i.e., disintegrants).  For example, claim 36 is directed to a slower release tablet and it includes a lower concentration of crospovidone (i.e., a superdisintegrant according to Darmuzey) and has eliminated crosscarmellose sodium (i.e., a superdisintegrant according to Darmuzey).  Removing agents that are superdisintegrants or lowering the concentration of a superdisintegrant would be expected to decrease a rate of dissolution. 

Status of the Claims
	Claims 35 and 36 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Darmuzey et al (US 2008/0014228) (of record), in view of Young et al. (US 2011 /0212173) (of record).
	Darmuzey teaches using a superdisintegrant including croscarmellose sodium and crospovidone in a particular concentration of 0.1% to 10% and 0.25 to 6% by weight. See par.’s 52 and 54.  The instant claims use 4.5% to 6.3%.  Wetting agents, including sorbitan esters can be used in a concentration of 0.1 to 2% as a most preferred concentration.  Sorbitan monooleate is claimed at a concentration of 0.15 to 0.75%.  Further, Darmuzey provides example 7 in which 90% acetaminophen is used with starch, PVP, stearic acid, and crospovidone.  Pregelatinized starch is taught as a suitable disintegrant. See par. 51.  A disintegrant is taught to be used in a concentration as low as 0.1% up to 10%. See par. 53.  Binders and lubricants are taught as suitable excipients. See par. 70.
	The release profiles shown achieve a dissolution of an immediate release form of at least 80% and 90% within 10 minutes as shown in Figure 1. 
lecithin as a disintegrant usable with acetaminophen, also noting that cross-linked CMC, crospovidone, and pregelatinized starch are also usable/equivalent disintegrants. See par. 32.  Young also indicates that sorbitan monooleate is a suitable wetting agent. See par. 34.  Stearic acid is taught as a suitable lubricant. See par. 33.  
Polyvinylpyrrolidone is taught as a suitable binder. See par. 31.
	Young teaches a slower and controlled release formulation that has effect for as long as 24 hours after administration.  
	The dissolution profile can be controlled by those POSA through routine optimization of those excipients known to slow release (i.e., binders, fillers) or those known to increase the pace of release (i.e., disintegrants).  For example, claim 36 (as compared to claim 35) is directed to a slower release tablet and it includes a lower concentration of crospovidone (i.e., a superdisintegrant according to Darmuzey) and has eliminated crosscarmellose sodium (i.e., a superdisintegrant according to Darmuzey).  Removing agents that are superdisintegrants and/or lowering the concentration of a superdisintegrant would be expected to decrease a rate of dissolution.
Further, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id.  In this instance, each claimed agent is known to be used with the claimed API and known as result-effective variables in altering the rate of disintegration of the 
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/JARED BARSKY/Primary Examiner, Art Unit 1628